Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the response filed on 01/15/2021.  
Claims 1-20 are pending and have been examined.
Response to Arguments
Applicant's arguments with respect to claims 1-6 have been considered and are persuasive.  Claims 7-20 have been previously allowed.  Thus, the rejection to claims 1-6 have been withdrawn by the examiner.  Claims 1-20 are in a condition for allowance.

Allowable Subject Matter
Claims 1-20 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance:-
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a coupled inductor comprising a plurality of windings, a first terminal of each winding of the plurality of windings is connected to one inverter of the plurality of inverter, wherein: second terminals of the plurality of windings are connected together”.
In re to claim 12, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “first inverter, the second inverter and the third inverter are connected in parallel through a coupled inductor having a first input a second input and a third input connected to the first inverter, the second inverter and the third inverter respectively: and a phase shift is placed between output waveforms of two adjacent inverters”.
In re to claim 16, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a first inverter connected between a dc power source and an input terminal of a first leg of a coupled inductor; a second inverter connected between the dc power source and an input terminal of a second leg of the coupled inductor; a third inverter connected between the dc power source and an input terminal of a third leg of the coupled inductor”.
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-11, claims 2-11 depend from claim 1, thus are also allowed for the same reasons provided above.     
In re to claims 13-15, claims 13-15 depend from claim 12, thus are also allowed for the same reasons provided above.    
In re to claims 17-20, claims 17-20 depend from claim 16, thus are also allowed for the same reasons provided above.     
    	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEMANE MEHARI/Primary Examiner, Art Unit 2839